DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	This action is in response to papers filed 8/22/2022.
Claims 33, 41-42, 44-46 are pending.
Applicant’s election without traverse of HER2 protein levels, 99% homology to the amino acid sequences of trastuzumab, HER2 positive and WBP2 above a predetermined level in the reply filed on 11/30/2020 is acknowledged.
Claims 36, 41-42, 44-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.
Claims 33, 39 have been amended.
The instant response is technically non-compliant with 37 CFR 1.121 as the in response to the restriction requirement claims 36, 41-42, 44-46 were withdrawn from consideration.  However, the instant response identifies claims 36, 41-42, 44-46 as currently amended or previously presented.  Thus the response is non-compliant with 37 CFR 1.121.  However to promote compact prosecution and customer service the instant response is being examined.  Future amendments which are non-compliant with 37 CFR 1.121 may not be entered or examined.
Claim 33 is being examined.
The previous 101, 112(a) and 112(b) have been withdrawn in view of the amendment to the claims.  
Priority
The instant application was filed 06/11/2020 is a continuation of 15746506, filed 01/22/2018, which is a national stage entry of PCT/SG2016/050341, international filing date: 07/19/2016 and claims foreign priority to SG10201505756X, filed 07/23/2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33, 37-40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (Journal of Clinical Oncology (2008) volume 26, 2999-3005), Lim (Cellular and Molecular Biology (2010) AACR, abstract 4971), Yap (Thesis: Tyrosine Phosphorylated WBP2 Regulates Cell Proliferation Through E2F Pathway (2011) pages 1-67), Gown (Modern Pathology (2008) volume21, pages S8-S15)
HER2 is also called ErbB2 or human epidermal growth factor 2 (egfr2, CD340, etc. 
The claims set forth comprising language and thus allows additional steps.
Further the claim recites, “predetermined level” and “predetermined protein level.”  The specification teaches, “  As used herein the term "Predetermined level" refers to an assay cut off value that is used to assess prognostic, or therapeutic efficacy results by comparing the assay results against the predetermined level/cut off, where the predetermined level/cut off already has been linked or associated with various clinical parameters (for example, sub-division of disease/condition, severity of disease/condition, progression, non-progression, or improvement of disease/condition with treatment.  The disclosure provides exemplary predetermined level/cut off. However, it would be appreciated that cut off values may vary depending on the nature of the assay (for example, antibodies employed, reaction conditions, sample purity, etc.). Furthermore, it would be appreciated that the disclosure herein may be adapted for other assays, such as immunoassays to obtain immunoassay-specific cut off values for those other assays bed on the description provided by this disclosure. Whereas the  precise value of the predetermined limit/cut off may vary between assays, the  correlations as described herein should be generally applicable.”  Thus the specification asserts that predetermined level is a relative term and thus broad.
The prior art as exemplified below demonstrates that  Trastuzumab is a known HER2 (ErbB2 antagonist) for the treatment of HER2 positive breast cancer.  The prior art as exemplified below further demonstrates that WBP2 and its regulation is implicated in breast cancer and breast cancer progression.  Further the exemplified art teaches the WBP2 is not expressed in normal breast cancer samples.
Gomez teaches, “Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than either drug alone, suggesting that combined ErbB1 and ErbB2 inhibition could be clinically beneficial.19” (2999, 2nd column).
	Gomez does not specifically teach detection of WBP2 or treatment based on HER2(ErbB2) and WBP2 expression.
However, Lim teaches, “WBP2 (WW-domain Binding Protein 2) was first implicated in breast cancer through our previous phosphoproteomics screen on the MCF10AT xenograft-derived isogenic cell line model of human breast cancer progression, where WBP2 was found to be differentially phosphorylated during breast cancer development. We had also shown it to be an authentic tyrosine phosphorylation target of EGFR signaling. In a follow up study, we found that WBP2 expression was low or undetectable in normal breast epithelial cells but overexpressed in breast cancer progression model as well as multiple breast cancer cells of various subtypes. Therefore, we aimed to investigate the oncogenic role of WBP2 in the growth and progression of human breast cancer through its protein overexpression and tyrosine phosphorylation. We first mapped the EGF-dependent tyrosine phosphorylation sites on WBP2 and identified a member of the Src family of tyrosine kinases as the putative upstream kinase of WBP2.”
	Yap teaches, “EGFR (epidermal growth factor receptor) is a member of the HER/ERBb family of transmembrane receptor tyrosine kinases, which includes HER2, HER3 and HER4 ()” (page 2, 1.1.2).”   Yap teaches EGF stimulation rapidly phosphorylates WBP2 )page 50 top, 4.1) Yap teaches that WBP2 expression regulates E2F expression (page 51-53).
Yap teaches detection of WBP2 by use of an antibody.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to determine expression of HER2  and WBP2 in a sample from human breast cancer patients and identify those with HER2  and WBP2 above a predetermined level (or HER2 positive) for prior to  treatment  and treating with trastuzumab.  The artisan would be motivated to treat patients as efficaciously as possible as  the art suggests WBP2 is involved in HER2 (ErbB2) signaling and Her2 expression is correlated with responsiveness trastuzumab.  The artisan would have a reasonable expectation of success as the artisan is using known method to detect known proteins, and treat with a known drug.
The art of Gomez, Lam and Yap do not specifically teach IHC or FISH scores of 2.2 or more and IHC score of 1.
However, McGown teaches, “Among other things, these guidelines require validation of HER2 testing by all laboratories performing HER2 testing, which entails documenting 95% concordance rates between cases that are IHC 3 þ and FISH-amplified, and between cases that are IHC 0/1þ and non-FISH amplified. HER2 FISH is reported as amplified (HER/ CEP17 ratio 42.2), equivocal (ratio 1.8–2.2), or negative (ratio o1.8)” (page s11, 1st column, 1st full paragraph)  McGown further teaches IHC score of O, 1, 2, 3.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to determine whether HER2 is positive by HER2/CEP17 ratio of greater than 2.2 and any WBP1 expression (IHC score >1) as described by McGown.  The artisan would be motivated as McGown demonstrates these were accepted levels for HER2 expression positivity determination.  The artisan would be motivated to use IHC score of 1 or greater for WBP2 as the art teaches it is low to undetectable in normal breast tissue. The artisan would have a reasonable expectation of success as the artisan is using known methods commonly used in pathology  to score HER2 and WBP2 expression.  
Response to Arguments
The response traverses the rejection asserting the rejection has missed the point that the presence of two oncogenes make the subject more susceptible to treatment with trastuzumab.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely require treatment. Further the teachings the response relies upon is in tissue culture experiments in which WBP2 was introduced and thus is not the same as a human patient having breast cancer or suspected of having breast cancer.  Thus the argument is not consistent with the claims.  Further this appears to be assertion of counsel not substantiated by evidence.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the unexpected results of the presence of WBP2 and HER2 being indicative of human patient having breast cancer or suspected of having breast cancer being  more susceptible to treatment with  trastuzumab  must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
The response continues by arguing the teachings of the art individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response begins traversing the rejection asserting Gomez teachings are mainly to small molecule inhibitors of ErB1 and ErbB2.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez teaches, “ Trastuzumab, a monoclonal antibody directed against the  extracellular domain of ErbB2,12 has shown clinical benefit for women with metastatic and early-stage ErbB2- overexpressing breast cancer.13-18 Preclinical studies have shown that combined gefitinib/trastuzumab therapy causes greater apoptosis in breast cancer cell lines than either drug alone, suggesting that combined ErbB1 and ErbB2 inhibition could be clinically beneficial.19” (2999, 2nd column).
The response further asserts Gomez does not teach stratifying HER2 breast cancers to identify breast cancer in which trastuzumab is most efficacious.  This argument has been thoroughly reviewed but is not considered persuasive as Gomez does suggest that HER2 breast cancer patients show clinical benefits from trastuzumab.  Further the claims require treating based on HER2 positive and WBP2 above a threshold and provide no specific limitations with stratifying subjects or determining most efficacious treatments.  Thus the arguments are not consistent with the limitations of the claims.  
	The response continues by conceding that Lim teaches WBP2 is an oncogene of the of the EGFR pathway.  The response continues by noting that HER2 (ErBb2) is not identified as the sole kinase for the phosphorylation of WBP2, but the response concedes that HER2 is part of the family of kinases that phosphorylate WBP2.  The response further concedes the WBP2 is overexpressed in breast cancer epithelial cells and is correlated with progression.  The response concludes by asserting that Lim does not teach WBP2 in HER2+ subjects.  This argument has been thoroughly reviewed but is not considered persuasive as the response has conceded WBP2 is an oncogene and overexpressed in breast cancer cells.  Thus it is obvious to treat subjects in which HER2+ and WBP2 is expressed with a breast cancer treatment targeting HER2.  The response reiterates arguments with respect to the unexpected result.  These arguments are not persuasive for the reasons of record.  
	The response continues by asserting that Yap teaches WBP2 phosphorylation is due to the EGFR family kinases which includes HER2 and detection of WBP2.  The response asserts that Yap does not specifically disclose treating subjects with WBP2 and HER2 for treatment with trastuzumab.  This argument has been thoroughly reviewed but is not considered persuasive as the response concedes that Gomez teaches HER2 is a marker for trastuzumab response.  The response further concedes WBP2 is an oncogene, thus it would have been obvious over the prior art to treat HER2 positive breast cancer with WBP2 above a predetermined level with trastuzumab.  The artisan would be motivated to treat a group with known markers of breast cancer with a HER2 antagonist.  
The response continues by arguing that the art does not show that WBP2 is differentially regulated in HER2+ breast cancer cells.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require differential regulation of WBP2 in breast cancer cells, but merely the detection of WBP2, which the art teaches.  
The response continues by providing arguments with respect to figure 5.  These arguments are not persuasive as the claims require a human patient with breast cancer or suspected of having breast cancer.  The teachings of figure 5 are limited to athymic nude mice, which are not humans and are not suspected of having breast cancer.  Further the examples have WBP2 which appears to be overexpressed by use of a vector, which is not the naturally occurring level of WBP2 in a human tumor.   Further the claims provide no limitation which require WBP2 confers increased sensitivity to HER2 antagonists.
The response continues by arguing the teachings of Figure 1.  This argument has been thoroughly reviewed but is not considered persuasive as Figure 1 requires the nuclear WBP2, however the instant claims merely require detection of WBP2 by IHC.  
The response continues arguing the teachings of paragraph 0095.  This argument is not persuasive as this teaching is relative to a cell line.  However the instant claims are to treating human subjects having breast cancer or suspected of having breast cancer.  Thus this argument is not commensurate with the scope of the claims.  Further as addressed previously the claims only require treatment with trastuzumab.
Thus the rejection is maintained.
Summary
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634